The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.

Currently, claims 32-37 are pending in the instant application.  Claim 1-31 have been canceled and claims 32-37 have been added.  This action is written in response to applicant’s correspondence submitted 01/27/2020. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections of record are either newly presented, as necessitated by amendment or are reiterated from the previous office action.  Any rejection not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims.  This action is Non-Final.
New Grounds of Rejection
Claim Rejections - 35 USC § 112-1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Upon further consideration, the previous amendment to claim 32 to recite a reverse primer anneals to at least 13 contiguous nucleotide of the inverse complement of positions 316, 317, and 314 of SEQ ID: 3 changes the scope of the claim and recitation of at least 13 contiguous nucleotides is not supported in the specification and raises the issue of new matter.  The specification teaches primers can be about 10 to 100 nucleotides in length (see para 42) and teaches a first primer would anneal 5’ of the STR region and a second primer would anneal 3’ of the STR region (see para 52).   The specification exemplifies “experimental primers” in Figure 2, which are 20 nucleotides in length (see para 78).  The specification further teaches the 3’ SE33 experimental primer downstream of the identified SE33 SNPs or primer-binding site included at least one of the three SNPs (see para 79) however the specification does not teach that the box region in figure 2 is a primer binding site.  The boxed area of figure 2 is the SNP region within the STR region but there is no indication in the disclosure that this is a primer binding site or a region for a primer is at least 13 contiguous nucleotides of the SNP region or a primer is 13 nucleotides in length.  The specification teaches figure 4 the 3’ primer binding region has the three SNPs, SEQ ID NO 4 would be used to design reverse SE333 amplification primers (see 

Claim Rejections - 35 USC § 112- 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 32 recites a nucleic acid composition comprising a SNP, at least one forward primer capable of annealing to the SE33 locus 3’ of the STR region, and at a first reverse primer capable of annealing to the SE33 locus 3’ of the STR region…wherein the at least one first forward primer comprises a fluorescent label, thereby a product amplified by said forward primer and said first reverse primer comprising a SNP at one of positions 316, 317, or 324 of SEQ ID NO 3.  The thereby phrase in claim 32 renders the claim vague and indefinite.  It is unclear the metes and bound of the recitation and it is not clear what are the structural components that are required to meet the thereby clause, it is unclear what the limitations of the composition or the primers encompass with the thereby limitation of the claim.  The claim is directed to a product however the thereby phrase is drawn to a product amplified by the first and second primer which appears to be a limitation requiring that a product is amplified by the first and second primer but the claims id not directed to a process and the composition does not require an amplicon.   It is unclear if the thereby clause is intended to limit the primer or include additional components to the composition. The components of the composition are a first forward primer, a first reverse primer and a SNP and it is unclear how the thereby clause limits any of the recited components.  It is unclear what the structural limitations of the composition encompass, the specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 32-37 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by AmpFlstr NGM Select PCR Amplification Kit (revision June 2010, printed 3/2021).  
The NGM Select PCR kit comprises forward and reverse primers to amplify target, including a control DNA (see table 3, pg 17) (claim 35).  The NGM Select further comprises fluorescent dyes attached to primers. The NGM Select kit further comprises a forward and reverse primers that amplify the STR SE33 locus and a primer that is capable of annealing position 316, 317, and 324 of SEQ ID NO 3 (claim 34).  NGM select further teaches a control DNA that comprises a SNP (claim 34).  NGM Select further comprises primers for D10S1248, uWA, D16S539 (claim 36) and Amelogenin (claim 37) (see table 1).

Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 32-37 are rejected under 35 U.S.C. 102(a) as being anticipated by Matai (Applied Biosystems, Forensic News, July 2010, pp. 1-8, cited on IDS) as evidence by NGM PCR Amplification Kit (Applied Biosystems, printer, 9/2019, pp. 1-2).  This rejection was previously presented and has been rewritten. 
Matai teaches primer pairs for amplification of SE33 locus.  Matai teaches the NMG kit and the SEfiler Plus amplification kit which comprise forward and reverse primers (see pg. 3).  Matai teaches the NGM kit with comprises primers for STR typing and a nucleic acid composition that includes a SNP, one forward primer capable of annealing to the SE33 locus and a reverse primer capable of annealing to the SE33 locus 3’ STR region.  Additionally Matai teaches the SEFiler Plus amplification kit which comprises a forward primer capable of annealing to the SE33 locus and a reverse primer capable of annealing to the SE33 locus 3’ STR region.   The primers of Matai comprise labels as Matai teaches the NGM primer set contains locus-specific 6-FAM, VIC, NED and PET labeled and unlabeled primers (see pg. 1). The primers of the NGM and SEfiler Plus kit will comprise a SNP as the claim only requires a composition comprising a SNP and not a specific sequence as such any nucleotide sequence including primers of Matai will comprise a nucleotide that is a SNP. 
	 Matai does not teach the specific primer sequence used to amplify the SE33 locus, however the Matai teaches amplification of SE33 locus.  The NGM PCR Amplification kit and SEfiler kit comprises DNA control, which comprise variants at position 316, 317, 324, it is noted the claims do not require what variant is present or the sequence of the control DNA (claim 35).  The NGM PCR Amplification kit and SEfiler plus kit of Matai further teaches additional primers 

In the instant case, although Matai et al. does not expressly teach the sequence of the primers in the NGM kit, the PTO has basis for believing that the NGM kit and SE filer kit of Matai comprises a nucleic acid composition comprising a SNP and the primers claimed.
Response to Arguments
Applicant's arguments filed 09/28/2020 have been fully considered but they are not persuasive.  The response asserts that the instant specification uses a forensic analysis kit, NMG select and this kit is used to amplify the SE33 locus.  The response asserts that only the SEfiler amplifies the SE33 locus but does not use the same primers as claimed.  The response on page 4-5 of the remarks that the primers used in the SEfiler kit are not the same as those instantly claimed because the size of the same amplified allele differs between the SEfiler and the NGM Select kits.   The response points to figure 3 and figure 4.  This response has been reviewed but not found persuasive. The claims do not require a specific sequence for the primers.  The claims merely require a forward primer capable of annealing to SE33 locus 5’ of a STR region and a reverse primer capable of annealing to the SE33 locus 3’ of the STR region wherein said reverse primer anneals to at least 13 contiguous nucleotides of position 316, 317, and 324 of SEQ ID NO 3.   The claims do not require a primer that is 13 contiguous nucleotides and comprises positions 316, 317, or 324 of SEQ ID NO 3, the claims merely require a primer capable of annealing.  The claims further require a SNP, which can be any nucleotide.  Additionally the recitation of a primer that is capable of annealing to a region does not require a specific nucleotide sequence and can comprise any number of mismatches with the sequence as the specification does not provide a definition for capable of annealing and does not require under what conditions the . 
Additionally, as stated previously, the response has not provided any evidence that the primers of the NGM kit do not comprise primers that are capable of annealing to a 13 contiguous region comprising position 316, 317, or 324 of SEQ ID NO 3 or primer set capable of generating an amplicon comprising position 316, 317, or 324 of SEQ ID NO 3.  While the response asserts that the 16 primers are not for SE33 STR, the primers recited in the NGM PCR amplification comprise sites that are part of the SE33 locus.  Specifically primers for D16S539, D18S51, D22S1045, D10S1248, D2S441, and D12S391 are within the SE33 locus and therefore these primers will be primers that  anneal to and generate amplicons comprising the claimed SE33 locus as each of these are part of the SE33 locus.  As stated previously, while Matai does not expressly teach the sequence of the primers, the PTO has basis for believing the NGM kit comprises primers that include a forward and reverse primer that is capable of annealing to 13 contiguous nucleotides of SEQ ID NO 3 including position 316, 317 and 324 as these positions comprise the SE33 locus and the primers of NGM kit comprise primers for amplifying regions that include SE33 locus.  The response does not provide any evidence that the primers of Matai and the NGM kit are not capable of annealing to SEQ ID NO3 or capable of generating an amplicon or comprise a SNP as presently claimed.  For these reasons and reasons of record this rejection is maintained. 

Claims 32-37 are rejected under 35 U.S.C. 102(b) as being anticipated by Muller et al. (Forensic Science Intl: Genetics I (2007) 205-207, cited on IDS).
Muller teaches amplification of SE33 locus along with VWA and Amelogenin.  Muller teaches primer pairs for SE33 locus along with VWA and Amelogenin and control DNA (see materials and methods).  Muller teaches the forward primer anneals to the 5’ SE33 locus and comprises a fluorescent label (see SE33 F, table 2).  Muller teaches a reverse primer that is capable of annealing within of 271 to 334, specifically the reverse primer anneals to position 261 to 287 of SEQ ID NO 3.  The reverse primer of Muller ends at position 287 of SEQ ID NO 3, therefore the 5' end of the primer is within positions 285 to 321 as the 5’ end is position 287 of SEQ ID NO 5’ and is 21 nucleotides in length.  Muller teaches amplification products.  The sequence of Muller comprises a SNP located at 316, 317, and 324, which is the limitation of claims 32.  The primer set of Muller is capable of generating the required amplification product of SE33 locus.  Additionally Muller discloses primer sets for vWA and Amelogenin (claims 36-37).  
Response to Arguments
The response traverses the rejection on pages 5 of the remarks mailed 09/28/2020.  The response asserts that Muller is not capable of generating an amplicon comprising a SNP at position 316, 317 or 324 of SEQ ID NO: 30.  The response asserts that the product amplified by Muller primers cannot and will not comprise a SNP at one of position 316, 317, or 324 of SEQ ID NO.  The response asserts the subject matter of the current claims comprises primer which can amplify a production comprising a SNP at one of positions 315, 317, or 324 of SEQ ID NO 3 and therefore does not teach the claimed composition or kit.   This response has been thoroughly reviewed but not found persuasive.  The claims do not require a specific sequence that is nd above and has been interpreted to not require any structural limitations of the claimed primers as such Muller anticipates the claimed invention.   The claim does not require a specific sequence for the forward or reverse primer nor do the claims require a specific sequence for an amplicon the claims only require that the amplicon comprises a SNP at one of position 316, 317, or 324, which merely comprises a nucleotide because it is an amplification that comprises a SNP.  As such Muller reads on the claimed kit and composition. 
Claims 33-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Reeve et al (U.S. Patent No. 6,399,364; 04 June 2002).  This rejection was previously presented and reiterated below. 
Reeve et al teach compositions comprising all possible "N mer" oligonucleotides or subsets thereof "where N is preferably from 5 to 10, particularly 8 or 9" (see, e.g., col. 2, lines 62-67; claims 11 and 12; quotation from col 2, lines 63-65). Reeve et al teach that each of the 5 to 10 N-mers is labeled with a detectable moiety that is a detected by fluorescence, and particularly detectable moieties that are fluorophores (see, e.g., col. 2, lines 62-67; col. 3, lines 18-21; col. 10, line 1). Given that Reeve teaches compositions comprising all possible 5-10mers, it is a property of at least one of the nucleic acids in the composition that it comprises a .

Response to Arguments
Applicant's arguments filed 09/28/2020 have been fully considered but they are not persuasive. The response asserts that Reeve does not provide each and every element of claim 33 that is arranged or combined in the same way as in the claim.  The response asserts that Reeve does not provide any disclosure regarding targeting STR loci and is silent regarding SE33 locus or any variant sequences thereof.  The response asserts that Reeve is unable to provide each and every element of claim 33.  The response further asserts that Reeve does not teach each and every possible oligomer but for argument stake if Reeve did disclose every oligomer it is still insufficient to meet the first require of anticipation rejection because each and every element must be arranged or combine din the same way as claimed.  This response has been reviewed but not found persuasive.  Reeve does teach every possible 5 and 10mer oligomer (see e.g., col. 2, .  
The response further asserts that the second basic requirement for anticipation is a person of ordinary skill in the art must be enabled to make the invention without undue experimentation.  The response asserts that Reeve might provide every possible oligomer but is silent with regard to targeting STR locus and it is unclear how a person skilled in the art would conceive and select the claimed SE33 STR locus primer set from the unlimited number of oligomers and there would be undue experimentation to test the oligomers.  This response has been reviewed but not found persuasive.  The claims are not directed to method of amplifying using a specific primer set nor are the claims directed to method of selecting primers, the claims are directed to a kit comprising a forward and reverse primer with no structural limitations.  Because Reeve discloses all possible oligomers, these will encompass the claimed primers and the claimed kit recites the open language of comprising and therefore not limited to only two primers for SE33 amplification and therefore the oligomers of Reeve read of the claimed invention.  Additionally, a new use, new function or unknown property which is inherently present in the prior art does not make the claim patentable (see MPEP 2112).  In the instant case Reeve discloses the claimed primers and therefore discloses the claimed kit even arguendo applicants argument that the new use, targeting STR locus is not taught however the discovery of the property of the oligomer to amplify the SE33 target does not make it novel.  For these reasons and reasons of record the oligomers of Reeve anticipate the claimed invention. 

  Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heinrich (Int. J. Legal Med, 2004, vol 118, pp 361-363, cited on IDS) teaches mutations in primer binding region of SE33 locus.  Heinrich teaches two sets of forward and reverse primers for SE33 (see figure 1) and teaches a new reverse primer binding site that will generate an amplicon that comprises position 316, 317 and 324 of SEQ ID NO 3.  The sequence provided in Heinrich (position 452 of figure 1) provides a T at position 316 of the inverse complement of SEQ ID NO 3. 


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAE L BAUSCH/Primary Examiner, Art Unit 1634